          Case 4:21-cv-00097-DPM Document 3 Filed 02/23/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

JAMES M. RAPER, JR.                                              PLAINTIFF

v.                            No. 4:21-cv-97-DPM

THOMAS DEEN, Prosecuting
Attorney 10th Judicial District;
DENISE MCMILLAN, Public Defender
10th Judicial District                                        DEFENDANT

                                   ORDER
     1.       Raper' s application to proceed in forma pauperis, Doc. 1, is
granted. He reports living on disability income.
     2.      The      Court      must      screen     Raper's     complaint.
28 U.S.C. § 1915(e)(2). Raper says that Deen is guilty of prosecutorial
misconduct, violating double jeopardy, and malicious prosecution. He
also says McMillan ineffectively defended him, culminating in her
coercing him to take a plea deal. Raper wants his criminal record
expunged and money damages.
     3.      The Court takes judicial notice of the public records in
Raper' s various state court proceedings, some open and some closed.
Stutzka v. Mccarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005). The Court is
barred from addressing any on-going state criminal case, Younger v.
Harris, 401 U.S. 37 (1971), and cannot award damages under § 1983
unless a conviction has been invalidated. Heck v. Humphrey, 512 U.S.
       Case 4:21-cv-00097-DPM Document 3 Filed 02/23/21 Page 2 of 2




477 (1994). If Raper is challenging the validity of a conviction, such as
his assertion of a coerced plea, he must first exhaust his state remedies
and then pursue a petition for writ of habeas corpus. In any event, Deen
is entitled to absolute immunity for his work as a prosecutor. Sample v.
City of Woodbury, 836 F.3d 913, 916 (8th Cir. 2016).                       And no
constitutional claims exist against McMillian because public defenders
do not act "under color of state law within the meaning of§ 1983." Polk
County v. Dodson, 454 U.S. 312, 321 (1981). Raper' s complaint will
therefore be dismissed without prejudice.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge

                                      .?.. 3   Febt VtM.y   ;)..{) ;l. [
                                                       '




                                   -2-
